Title: Notes on John Robertson and Algerine Prisoners, 10 April 1792
From: Jefferson, Thomas
To: 

 

John Robertson native of Scotld. taken on board the Dauphin by the Algerines in 1785.
 
The Ld. Provost, magistrates and common council of Glasgow applied to Govmt. to procure his manumission, but to no purpose.
His friends redeemed him for £341–12 sterl.
The above certified by the Ld. Provost under the seal of Glasgow.
He left Glasgow June 14. 1791. He left 13. of our people there.
The old Dey was not then dead.
Marine force


a 44 gun frigate rigged and ready for sea. 
a 24. gun French vessel. fine vessel
a 14. gun Xebeck 
  4. half gallies carrying 2 large guns in the bows.
  5. vessels from 34. to 16. guns in the Archipelago.

towit 1. of 34 
    2 of 18. 
    2 of 16 


48. gun boats for the port. Carrying a single gun. They can go out 4. or 5. miles.
He thinks a 20 gun vessel would best their 44. on account of their ignorance. They know nothing of managing guns or any thing else. They do not trust to that at all, but to boarding. 
2 frigates of 28 or 30 guns constantly cruising would suffice. 
The Danes kept 4. frigates of 36. guns each, of which two were constantly cruising, and the other 2 resting. They cruised between Mahon and Algiers bay, now and then heaving in sight. This was for 2. years, during which time the Algerines never attempted to send a vessel out of their harbour, tho’ their marine were stronger then than now. This was some years before he was in Algiers.
He has heard since he left Algiers that the Portuguese have taken one of their vessels. He supposes it either the 24. or 14.
A constant peace would cost 1,000,000 Doll. 
He thinks the Venetians pay 25,000 Chequins = 10,000£ sterl. 
The Prime minister (now Dey) said to this man that Algiers had better have peace than war with the Americans, for here sais he we have been 5 years and taken only 2 prizes: if we had been receiving a tribute we should have got more.
Our prisoners have beans and oil and vinegar for breakfast, and boiled wheat and butter for dinner and three small loaves of rye bread for the day.
A suit of cloaths once a year, viz an oznabrigs shirt, a flannel frock, jacket and trowzers, and a pair of slippers. 
Obrian bit by a mad dog last summer. But doing well.
 
Harnet is out of his senses. 
Now remain thirteen. 
He thinks the common man will cost 330.£ sterl. The mates double that, about treble. 
Robertson will be to be found at Mrs. Innes’s in Penn street near South street.
He proposes to apply to Congress.
Taken Apr. 10. 1792.
